DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Request for Continued Examination filed on 05/03/2022 is acknowledged.
Claims 1, 5-8, 11 and 15-18 are examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cunha et al (US 2016/0238249).
In re Claim 1:  Cunha teaches a gas turbine engine (20, Fig. 1) component assembly (Figs. 2 and 3), comprising: 

    PNG
    media_image1.png
    372
    513
    media_image1.png
    Greyscale

a first component (80) having an inner surface (annotated), an outer surface (annotated) opposite the inner surface, a first primary aperture (94, pattern repeats) extending from the outer surface to the inner surface through the first component (see Fig. 10), and a second primary aperture (94, since pattern repeats) extending from the outer surface to the inner surface through the first component (see Fig. 10)
a second component (82) having a first surface (annotated) and a second surface (annotated), the inner surface of the first component and the second surface of the second component defining a cooling channel (annotated) therebetween in fluid communication with the first primary aperture and the second primary aperture for cooling the second surface (intended use) of the second component (see Fig. 10), wherein the second component comprises a first secondary aperture (110) extending from the first surface to the second surface through the second component and a second secondary aperture (110, since pattern repeats) extending from the first surface to the second surface through the second component; and 
a plurality of raised bumps (86) located on the second surface of the second component (see Fig. 10, see also Fig. 4 where 86 and 94 are also shown), the plurality of raised bumps comprising: 
a first primary raised bump (annotated) located at a first impingement point (of 94) on the second surface, wherein the first impingement point is located opposite the first primary aperture (94);
a second primary raised bump (annotated) located at a second impingement point (also of 94 since pattern repeats) on the second surface, wherein the second impingement point is located opposite the second primary aperture (also 94 since pattern repeats); and 
a secondary raised bump (annotated) located at an impingement flow convergence point, wherein the impingement flow convergence point is located equally between the impingement point and the second impingement point (Cunha teaches “one or more of the cooling elements 86 may each be aligned axially and/or circumferentially with a respective one of the cooling apertures 94” obviously implying not all elements 86 are aligned with cooling apertures 94, [0053], it is noted that it has been held that choosing from a finite number of identified, predictable solutions, in this case choosing one cooling apertures to aligned with the cooling element or not aligned, with a reasonable expectation of success, in this case to provide cooling to the panel, was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1397, MPEP 2143 E.  It is further noted that the location of the cooling aperture with respect to the cooling element is held to be an obvious optimization over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the location of the cooling aperture by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The location of the cooling apertures is found to be result effective variables. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)),
wherein the first secondary aperture is located at a bottom of a curved surface extending (see Fig. 10 above) between the first primary raised bump and the secondary raised bump (see Fig. 10), 
wherein the second secondary aperture is located at a bottom of a curved surface extending (see Fig. 10 above) between the second primary raised bump and the secondary raised bump (see Fig. 10), and
wherein the inner surface of the first component is flat in a surface area from the first primary aperture to the second primary aperture, the flat surface area being located opposite the secondary raised bump, the first secondary aperture and the second secondary aperture (Cunha teaches a variation of the first component 80 where only raised bumps 86 are present in the cooling cavity 88, see Fig. 5 and [0062-0063]),
wherein the first primary raised bump has a first rounded top (Cunha teaches rounded  shapes of the positive dimples (Figs. 4, 5 and 11) and further teaches in [0067] that  the outer surface 152 of the cooling element 86 may have a convex sectional geometry, reading on the limitation “rounded top”. Cunha further teaches “the present invention as described herein includes several aspects and embodiments that include particular features. Although these features may be described individually, it is within the scope of the present invention that some or all of these features may be combined with any one of the aspects and remain within the scope of the invention.” in [0072] and therefore the rounded tops of Figs. 4, 5 and 11 can be combined in Fig. 10),
wherein the first primary aperture is configured to direct at least one of particulate or airflow (intended use) at the first rounded top, 
wherein the second primary raised bump has a second rounded top (Cunha teaches rounded  shapes of the positive dimples (Figs. 4, 5 and 11) and further teaches in [0067] that  the outer surface 152 of the cooling element 86 may have a convex sectional geometry, reading on the limitation “rounded top”. Cunha further teaches “the present invention as described herein includes several aspects and embodiments that include particular features. Although these features may be described individually, it is within the scope of the present invention that some or all of these features may be combined with any one of the aspects and remain within the scope of the invention.” in [0072] and therefore the rounded tops of Figs. 4, 5 and 11 can be combined in Fig. 10), and
wherein the second primary aperture is configured to direct at least one of particulate or airflow (intended use) at the second rounded top.
In re Claim 5:  Cunha teaches the invention as claimed and as discussed for Claim 1, above.  Cunha further teaches wherein each of the plurality of raised bumps has a rounded shape (circular geometry, [0065], convex, [0067]). 
In re Claim 11:  Cunha teaches a shell of a combustor (Figs. 2 and 3) for use in a gas turbine engine (intended use, Fig. 1), the shell comprising: 
a combustion chamber (58) of the combustor (64), the combustion chamber having a combustion area (58); 
a combustion liner (80) having an inner surface (annotated), an outer surface (annotated) opposite the inner surface, a first primary aperture (94) extending from the outer surface to the inner surface through the combustion liner (see Fig. 11) and a second primary aperture (also 94 since pattern repeats) extending from the outer surface to the inner surface through the combustion liner (see Fig. 10); 
a heat shield panel (82) interposed between the inner surface of the combustion liner and a combustion area (see Fig. 2), the heat shield panel having a first surface (annotated) and a second surface (annotated) opposite the first surface (see Fig. 10), wherein the second surface is oriented towards the inner surface, and wherein the heat shield panel is separated from the combustion liner by an impingement cavity (annotated cooling channel), wherein the heat shield panel comprises a first secondary aperture (110) extending from the first surface to the second surface through the heat shield panel and a second secondary aperture (110, since pattern repeats) extending from the first surface to the second surface through the heat shield panel; and 
a plurality of raised bumps (annotated) located on the second surface (see Fig. 11), the plurality of raised bumps comprising: 
a first primary raised bump (annotated) located at a first impingement point (of 94) on the second surface, wherein the first impingement point is located opposite the first primary aperture (94);
a second primary raised bump (annotated) located at a second impingement point (also of 94 since pattern repeats) on the second surface, wherein the second impingement point is located opposite the second primary aperture (also 94 since pattern repeats); and 
a secondary raised bump (annotated) located at an impingement flow convergence point, wherein the impingement flow convergence point is located equally between the impingement point and the second impingement point (Cunha teaches “one or more of the cooling elements 86 may each be aligned axially and/or circumferentially with a respective one of the cooling apertures 94” obviously implying not all elements 86 are aligned with cooling apertures 94, [0053], it is noted that it has been held that choosing from a finite number of identified, predictable solutions, in this case choosing one cooling apertures to aligned with the cooling element or not aligned, with a reasonable expectation of success, in this case to provide cooling to the panel, was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1397, MPEP 2143 E.  It is further noted that the location of the cooling aperture with respect to the cooling element is held to be an obvious optimization over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the location of the cooling aperture by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The location of the cooling apertures is found to be result effective variables. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)),
wherein the first secondary aperture is located at a bottom of a curved surface extending (see Fig. 10 above) between the first primary raised bump and the secondary raised bump (see Fig. 10), 
wherein the second secondary aperture is located at a bottom of a curved surface extending (see Fig. 10 above) between the second primary raised bump and the secondary raised bump (see Fig. 10), and
wherein the inner surface of the combustion liner is flat in a surface area from the first primary aperture to the second primary aperture, the flat surface area being located opposite the secondary raised bump, the first secondary aperture and the second secondary aperture (Cunha teaches a variation of the first component 80 where only raised bumps 86 are present in the cooling cavity 88, see Fig. 5 and [0062-0063]),
wherein the first primary raised bump has a first rounded top (Cunha teaches rounded  shapes of the positive dimples (Figs. 4, 5 and 11) and further teaches in [0067] that  the outer surface 152 of the cooling element 86 may have a convex sectional geometry, reading on the limitation “rounded top”. Cunha further teaches “the present invention as described herein includes several aspects and embodiments that include particular features. Although these features may be described individually, it is within the scope of the present invention that some or all of these features may be combined with any one of the aspects and remain within the scope of the invention.” in [0072] and therefore the rounded tops of Figs. 4, 5 and 11 can be combined in Fig. 10),
wherein the first primary aperture is configured to direct at least one of particulate or airflow (intended use) at the first rounded top, 
wherein the second primary raised bump has a second rounded top (Cunha teaches rounded  shapes of the positive dimples (Figs. 4, 5 and 11) and further teaches in [0067] that  the outer surface 152 of the cooling element 86 may have a convex sectional geometry, reading on the limitation “rounded top”. Cunha further teaches “the present invention as described herein includes several aspects and embodiments that include particular features. Although these features may be described individually, it is within the scope of the present invention that some or all of these features may be combined with any one of the aspects and remain within the scope of the invention.” in [0072] and therefore the rounded tops of Figs. 4, 5 and 11 can be combined in Fig. 10), and
wherein the second primary aperture is configured to direct at least one of particulate or airflow (intended use) at the second rounded top. 
In re Claim 15:  Cunha teaches the invention as claimed and as discussed for Claim 11, above.  Cunha further teaches wherein each of the plurality of raised bumps has a rounded shape (circular geometry, [0065], convex, [0067]). 
Claims 5-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cunha in view of Gerendas (8,099,961).  Cunha teaches the invention as claimed and as discussed for Claims 1 and 11, above.  However, Cunha does not teach wherein each of the plurality of raised bumps has a rounded shape; wherein each of the plurality of raised bumps has a hemispherical shape; wherein each of the plurality of raised bumps has a symmetrical hemispherical shape; wherein each of the plurality of raised bumps has a non-symmetrical hemispherical shape.
Gerendas teaches all shapes of raised bumps in Figs. 5-7: circular depressions (26) also being symmetrical hemispherical shape and wherein each of the plurality of raised bumps has a non-symmetrical hemispherical shape (27).  It is noted that it has been held that choosing from a finite number of identified, predictable solutions, in this case choosing one shape of a polygonal shape, with a reasonable expectation of success, in this case to surface structure for improved cooling as taught by Gerendas, col. 2 ll. 3-10, was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1397, MPEP 2143 E.
Claims 1, 5-8, 11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Waite et al (10,641,099).
In re Claim 1:  Waite teaches a gas turbine engine (20, Fig. 1) component assembly (Figs. 2-5), comprising: 
a first component (110) having an inner surface (see Figs. 2-5), an outer surface (see Figs. 2-5) opposite the inner surface, a first primary aperture (112) extending from the outer surface to the inner surface through the first component (see Figs. 2-5), and a second primary aperture (also 112, see Figs. 2-5) extending from the outer surface to the inner surface through the first component (see Figs. 2-5)
a second component (120) having a first surface (see Figs. 2-5) and a second surface (see Figs. 2-5), the inner surface of the first component and the second surface of the second component defining a cooling channel (see Figs. 2-5) therebetween in fluid communication with the first primary aperture and the second primary aperture for cooling the second surface (intended use) of the second component (see Figs. 2-5), wherein the second component comprises a first secondary aperture (226) extending from the first surface to the second surface through the second component and a second secondary aperture (226 pattern repeats as arrangement can as desired; col. 7 ll. 34-40) extending from the first surface to the second surface through the second component; and 
a plurality of raised bumps (128) located on the second surface of the second component (see Figs. 2-5), the plurality of raised bumps comprising: 
a first primary raised bump (see Figs. 2-5) located at a first impingement point (of 112) on the second surface, wherein the first impingement point is located opposite the first primary aperture (112);
a second primary raised bump (see Figs. 2-5) located at a second impingement point (also of 112, see Figs. 2-5) on the second surface, wherein the second impingement point is located opposite the second primary aperture (also 112, see Figs. 2-5); and 
a secondary raised bump (the peaks which are not aligned with 128, not every contour is aligned with an impingement hole 112, col.6 ll. 27-34) located at an impingement flow convergence point, wherein the impingement flow convergence point is located equally between the impingement point and the second impingement point (obvious when some alternate peaks are not aligned with the cooling hole.  It is noted that it has been held that choosing from a finite number of identified, predictable solutions, in this case choosing some cooling hole to be aligned with the peaks and some not, with a reasonable expectation of success, in this case to provide cooling to the panel, was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1397, MPEP 2143 E.  It is further noted that the location of the cooling holes with respect to the peaks is held to be an obvious optimization over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the location of the cooling aperture by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The location of the cooling apertures is found to be result effective variables. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)),
wherein the first secondary aperture (226) is located at a bottom of a curved surface (see Fig. 3) extending between the first primary raised bump and the secondary raised bump (the peaks which are not aligned with 128, not every contour is aligned with an impingement hole 112, col.6 ll. 27-34), 
wherein the second secondary aperture (226) is located at a bottom of a curved surface (see Fig. 3) extending between the second primary raised bump and the secondary raised bump (the peaks which are not aligned with 128, not every contour is aligned with an impingement hole 112, col.6 ll. 27-34), and
wherein the inner surface of the first component is flat (see Fig. 3) in a surface area from the first primary aperture to the second primary aperture, the flat surface area being located opposite the secondary raised bump, the first secondary aperture and the second secondary aperture,
wherein the first primary raised bump has a first rounded top (see Fig. 3),
wherein the first primary aperture is configured to direct at least one of particulate or airflow (intended use) at the first rounded top, 
wherein the second primary raised bump has a second rounded top (see Fig. 3), and
wherein the second primary aperture is configured to direct at least one of particulate or airflow (intended use) at the second rounded top.
In re Claim 5:  Waite teaches the invention as claimed and as discussed for Claim 1, above.  Waite further teaches wherein each of the plurality of raised bumps has a rounded shape (see Fig. 2).
In re Claim 11:  Waite teaches a shell of a combustor (Figs. 1-5) for use in a gas turbine engine (20, intended use, Fig. 1), the shell comprising: 
a combustion chamber of the combustor (56), the combustion chamber having a combustion area (see Fig. 1); 
a combustion liner (110) having an inner surface (see Figs. 2-5), an outer surface (see Figs. 2-5) opposite the inner surface, a first primary aperture (112) extending from the outer surface to the inner surface through the combustion liner (see Figs. 2-5) and a second primary aperture (also 112, see Figs. 2-5) extending from the outer surface to the inner surface through the combustion liner (see Figs. 2-5); 
a heat shield panel (120) interposed between the inner surface of the combustion liner and a combustion area (see Fig. 1), the heat shield panel having a first surface (see Figs. 2-5) and a second surface (see Figs. 2-5) opposite the first surface (see Figs. 2-5), wherein the second surface is oriented towards the inner surface, and wherein the heat shield panel is separated from the combustion liner by an impingement cavity (see Figs. 2-5), wherein the heat shield panel comprises a first secondary aperture (226) extending from the first surface to the second surface through the heat shield panel and a second secondary aperture (226 pattern repeats as arrangement can as desired; col. 7 ll. 34-40) extending from the first surface to the second surface through heat shield panel; and 
a plurality of raised bumps (128) located on the second surface (see Figs. 2-5), the plurality of raised bumps comprising: 
a first primary raised bump (128) located at a first impingement point (of 112) on the second surface, wherein the first impingement point is located opposite the first primary aperture (112);
a second primary raised bump (112) located at a second impingement point (also of 112) on the second surface, wherein the second impingement point is located opposite the second primary aperture (also 112, see Figs. 2-5), and 
a secondary raised bump (the peaks which are not aligned with 128, not every contour is aligned with an impingement hole 112, col.6 ll. 27-34) located at an impingement flow convergence point, wherein the impingement flow convergence point is located equally between the impingement point and the second impingement point (obvious when some alternate peaks are not aligned with the cooling hole.  It is noted that it has been held that choosing from a finite number of identified, predictable solutions, in this case choosing some cooling hole to be aligned with the peaks and some not, with a reasonable expectation of success, in this case to provide cooling to the panel, was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1397, MPEP 2143 E.  It is further noted that the location of the cooling holes with respect to the peaks is held to be an obvious optimization over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the location of the cooling aperture by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The location of the cooling apertures is found to be result effective variables. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)),
wherein the first secondary aperture (226) is located at a bottom of a curved surface (see Fig. 3) extending between the first primary raised bump and the secondary raised bump (the peaks which are not aligned with 128, not every contour is aligned with an impingement hole 112, col.6 ll. 27-34), 
wherein the second secondary aperture (226) is located at a bottom of a curved surface (see Fig. 3) extending between the second primary raised bump and the secondary raised bump (the peaks which are not aligned with 128, not every contour is aligned with an impingement hole 112, col.6 ll. 27-34), and
wherein the inner surface of the combustion liner is flat (see Fig. 3) in a surface area from the first primary aperture to the second primary aperture, the flat surface area being located opposite the secondary raised bump, the first secondary aperture and the second secondary aperture,
wherein the first primary raised bump has a first rounded top (see Fig. 3),
wherein the first primary aperture is configured to direct at least one of particulate or airflow (intended use) at the first rounded top, 
wherein the second primary raised bump has a second rounded top (see Fig. 3), and
wherein the second primary aperture is configured to direct at least one of particulate or airflow (intended use) at the second rounded top.
In re Claim 15:  Waite teaches the invention as claimed and as discussed for Claim 11, above.  Waite further teaches wherein each of the plurality of raised bumps has a rounded shape (see Fig. 2). 
In re Claims 6-8 and 16-18:  Waite teaches the invention as claimed and as discussed for Claims 1 and 11, above.  Waite further teaches several of the plurality of raised bumps (“other contour shapes beyond the rounded curve and the pyramid shapes illustrated in FIGS. 2 and 4 can be utilized to at least partially achieve the above described benefits”, col. 7 ll. 60-63).  It is noted that it has been held that choosing from a finite number of identified, predictable solutions, in this case choosing one shape of a polygonal shape, with a reasonable expectation of success, in this case to surface structure for improved cooling as taught by Waite, col. 7. Ll. 60-63, was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1397, MPEP 2143 E.
Response to Arguments
Any Applicant's arguments with respect to claims 1 and 11 have been considered and the newly amended limitations and arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/             Primary Examiner, Art Unit 3741